Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 36, 38-50 and 52-58 are currently pending. Claims 36 ad 56-58 have been amended by Applicants’ amendment filed 02-26-2021. No claims have been added or canceled by Applicants’ amendment filed 02-26-2021. 

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claims 36, 38-50 and 52-58 are under consideration to which the following grounds of rejection are applicable.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on February 26, 2021 and May 13, 2021 have been considered. Initialed copies of the IDSs accompany this Office Action.

Priority
The present application filed March 13, 2019, is a CON of US Patent Application No. 15/788,549, 
which is a CON of US Patent Application No. 14/188,455 (now US Patent 9845497), which is a CON of US Patent Application No. 13/508,318 (now US Patent 8703652), which claims the benefit of PCT/US10/55604, filed November 5, 2010, which claims the benefit of US Provisional Patent Application No. 61/280,674, filed on November 6, 2009.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed February 26, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection 
not specifically addressed below are herein withdrawn. 

Double Patenting Objection
The objection to claim 58 is withdrawn under 37 CFR 1.75 as being a substantial duplicate of claim 56 due to Applicants’ amendment of claims 56 and 58, in the reply filed 02-26-2021.

Claim Rejections - 35 USC § 103
	The rejection of claims 36, 38-50 and 52-58 is withdrawn under 35 U.S.C. 103(a) as being unpatentable over Ayala et al. (Liver Transplantation, May 2009, 15, 581-591; of record) in view of Ehrich et al. (US Patent Application Publication No. 20120115737, published May 10, 2012; PCT filing date March 26, 2008; of record); as evidenced by Mashayekhi et al. (Analytical Biochemistry, 2007, 363, 275-287; of record); and Calne (US Patent No. 5403833, issued April 4, 1995; of record); and Lo et al. (US Patent Application Publication No. 20050282185, published December 22, 2005; of record).
	The combined references of Ayala et al. and Ehrich et al. do not teach performing next-generation sequencing on sequencing reads that comprise donor-specific cell-free nucleic acids and transplant recipient cell-free nucleic acids.
	In view of the withdrawn rejection, Applicant’s arguments are rendered moot.
	

Maintained Objections/Rejections
Claim Interpretation: the Examiner has interpreted the term “solid organ transplant” to refer to any transplant of a solid organ including, for example, heart, lung, liver, kidney, pancreas, fetus, etc.
The Examiner has interpreted the term “quantitative value” to refer to any value, number and/or measurement of any kind that is obtained from using single nucleotide polymorphisms including, for 
The Examiner has interpreted the term “high throughput sequencing” to refer to any next-generation sequencing method and/or any sequencing method that reads large amounts of sequences such as, for example, multiplex sequencing methods (e.g., Roche 454, Illumina Genome Analyzer, MIP, Sanger sequencing, shotgun sequencing, sequencing-by-synthesis, pyrosequencing, etc.).
The Examiner has interpreted the term “detecting transplant rejection” to encompass detecting rejection of the solid organ transplant, detecting rejection of any other type of transplant (e.g., a blood transfusion, hollow organ transplant, umbilical blood/stem cell transplant, pregnancy of the transplant recipient, etc.), and/or detecting a mixture of transplants (e.g., detecting distinguishable SNPs from the solid organ transplant and a blood transfusion).
The Examiner has interpreted the term “quality score” to refer to any measurement and/or indicator of quality including, for example, specificity of the assay, accuracy of the assay, a random score provided by the researcher, the detection and/or quantification of an variant, allele, SNP etc.
The Examiner has interpreted the term “preset threshold value” to be any value representing any indicator.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 56 is maintained under 35 U.S.C. 112, 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The rejection of claim 56 is maintained as being indefinite for the recitation of the term “a previous quantitative amount of said donor-specific circulating cell-free nucleic acids” in lines 2-3 because the term is unclear and confusing, such that it is unclear how the threshold value comprises a “previous quantitative amount”, whether the term indicates that the threshold value and the “previous quantitative amount” are the same value; whether the term indicates that there has been no change in the threshold value from before and after the transplant; whether the term refers to an value obtained at different time points after transplantation; whether the term refers an amount determined in one or more different 

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 36, 38-50 and 52-58 is maintained under 35 U.S.C. 103(a) as being unpatentable over Wisniewski et al. (US Patent Application Publication No. 20120178918, published July 12, 2012; effective filing date of April 3, 2009; of record) in view of Li et al. (Clinical Chemistry, 2005, 51(10), 1903-1904; of record); and Ayala et al. (Liver Transplantation, May 2009, 15, 581-591; of record) as evidenced by Calne (US Patent No. 5403833, issued April 4, 1995; of record); and Li et al. (Clinical Chemistry, 2003, 49(4), 655-658; of record).
Regarding claims 36 (in part), 38-45 and 55-58, Wisniewski et al. teach methods and compositions to extract and enrich by physical separation or amplification, relatively short nucleic acids from a nucleic acid composition containing a high background of longer nucleic acids (e.g., host or maternal nucleic acids, genomic nucleic acids and the like) (Abstract). Wisniewski et al. teach that the presence of cell-free nucleic acids in peripheral blood is a well-established phenomenon, and that the source of nucleic acids that arise as a result of apoptosis can be found in many bodily fluids that originate from other sources including non-host sources such as an allograft (transplanted tissue) or the fetus or placenta of a pregnant woman, wherein applications for the detection, extraction and relative enrichment of extra-cellular nucleic acid from peripheral blood or other body fluids include non-invasive prenatal diagnosis and allograft rejection (interpreted as cell-free nucleic acids; graft rejection; transplant; encompassing donor-specific and recipient-specific cell-free nucleic acids; and detecting rejection exceeding a threshold amount, claim 36a) (paragraph [0022]). Wisniewski et al. teach that cell proliferation conditions include cancers of the lung, liver, skin, kidney and heart (interpreted as a solid organ, claim 36) (paragraph [0035], lines 1-5). Wisniewski et al. teach that oligonucleotide species can be useful for amplification, detection, quantification and sequencing of target nucleic acids (interpreted as quantification, claim 36d) (paragraph [0116], lines 7-9).Wisniewski et al. teach that a sample can be organism, such that a sample can be a biological sample, wherein the biological sample can be in any form including without limitation a solid material such as a tissue, cells, a biological fluid such as urine, blood including serum and plasma, saliva, and synovial fluid and organs (interpreted as obtaining a cell-free sample; urine sample; blood sample; and plasma sample, claims 36a and 41-43) (paragraphs [0043]; and [0045], lines 1-3). Wisniewski et al. teach that larger fragments or non-target fragments also can be enriched by eluting the larger fragments from the solid support under appropriate conditions, or by eluting the smaller fragments and removing the supernatant to a new tube, where the larger fragments remain on the solid support and are thereby enriched (interpreted as obtaining both enriched smaller fragments and enriched larger fragments for sequencing) (paragraph [0078], lines 10-15). Wisniewski et al. teach that enrichment is a measure of the percent increase in the amount of relatively short nucleic acids in the disassociated nucleic acids as compared to in the nucleic acid composition subjected to enrichment process (e.g., percent increase in the relatively small nucleic acid), such that this measure of enrichment is about 10% to about 45% (interpreted as sequence reads comprising sequence reads from donor-specific nucleic acids and transplant recipient nucleic acids, claim 36) (paragraph [0080]). Wisniewski et al. teach that the ratio or relatively small nucleic acids to relatively large nucleic acids in all of the nucleic acid eluted from the solid support under dissociation conditions is about 1.05 to about 5 (e.g., a ratio of about 1.2, 1.4 to 5.8 relatively short nucleic acid to relatively long nucleic acid) (interpreted as sequence reads comprising sequence reads from donor-specific nucleic acids and transplant recipient nucleic acids, claim 36) (paragraph [0081]). Wisniewski et al. teach that sequence analysis can be facilitated by the use of sequence analysis apparatus and components, wherein a sequence analysis apparatus and components include the 454 platform (Roche), Illumina Genomic Analyzer (or Solexa platform), the SOLID system, or the Helicos True Single Molecule DNA sequencing technology (interpreted as performing next-generation sequencing; and encompassing sequencing-by-synthesis, claims 36b and 44) (paragraphs [0146]; and [0155], lines 21-23). Wisniewski et al. teach that oligonucleotide species can be useful for amplification, detection, quantification and sequencing of target nucleic acids (interpreted as quantification, claim 36d) (paragraph [0116], lines 7-9). Wisniewski et al. teach that amplified nucleic acid species can be detected by (a) contacting the amplified species (e.g., amplicons) with extension oligonucleotide species, determining the relative amount of the one or more mismatched nucleotides such as SNPs that exist between SNP-alleles by analyzing the extended detection oligonucleotide species, such that one or more mismatch nucleotides can be analyzed by mass spectrometry, wherein the process can generate between 1 to about 100 amplicon sets (interpreted as detecting at least 100 donor SNPS; encompassing heterozygous, homozygous or both; obtaining a quantitative amount; and detecting allograft rejection, claim 36c-d, 38, 39 and 40) (paragraph [0139]). Wisniewski et al. teach that sample nucleic acids subjected to fragmentation or cleavage can have a nominal, average, or mean length of about 5 to about 10,000 base pairs, or about 100 to about 1,000 base pairs (interpreted as at least 36 base pairs, claim 45) (paragraph [0055], lines 4-7). Wisniewski et al. teach that the term “outcome” is used to refer to a phenotype indicated by the presence, absence or amount of one or more nucleic acids in the enriched nucleic acid (paragraph [0163], lines2-5). Wisniewski et al. teach that the presence or absence of an outcome can be expressed in any suitable form, and in conjunction with any suitable variable, collectively including, without limitation, ratio, deviation in ratio, frequency, distribution, probability, likelihood, percentage, value or threshold, risk factor, associated with the presence of an outcome for a subject or sample (interpreted as encompassing a previous quantitative amount; a threshold value; normative amount; number of reads; and a predetermined value, claims 55-58) (paragraph [0165]).
Wisniewski et al. teach do not teach a solid organ transplant, or the administration of immunosuppressive treatment (instant claim 36, in part); or acute transplant rejection (instant claim 46)
Regarding claims 36 (in part) and 46, Li et al. teach  that several studies have reported that transplant-derived cell-free DNA (CF-DNA) can be detected in the urine of renal transplant recipients (interpreted as a kidney transplant), wherein the studies have indicated that the increased excretion of CF-DNA is associated with acute graft rejection but not with drug-induced kidney dysfunction (corresponding to solid organ transplant; and acute graft rejection, claims 36 and 46) (pg. 1903, col 2, first full paragraph). Li et al. teach the use of matrix-assisted desorption/ionization time-of-flight mass spectrometry (MALDI-TOF MS) to permit the reliable detection of single-nucleotide polymorphisms (SNPs) including fetal point mutations from fetal CF-DNA in maternal plasma, which allows for quantitative allele-specific analysis (corresponding to SNPs) (pg. 1903, col 3, last full 20 SNP markers were examined (G/C polymorphisms) as shown in Table 1, wherein Table 1 lists SNPs and provides a correlation between donor-derived SNP alleles in urine from renal transplant recipients including the donor allele, recipient allele, and the alleles detected in urine (interpreted as an amount), wherein for example, Case 1 in Table 1 indicates the allele of rs211640 as detected in urine is homozygous for the donor, and heterozygous for the recipient, while in Case 3, the allele rs405120 detected in urine is heterozygous for both the donor and the recipient (corresponding to at least ten different homozygous or heterozygous SNPs; informative SNP profile; a quality score; at least two alleles, claims 36, 41, 51, 56 and 58) (pg. 1903, col 3, last partial paragraph; and pg. 1903, Table 1). Li et al. teach that the proof of concept study was conducted on 4 cases involving related living-donor kidney transplants, which were previously examined for the presence of STR loci, where for the current analysis, urinary DNA was extracted, and used for a subsequent PCR reaction, wherein the amount corresponds to more than 3000 genome-equivalents of CF-DNA/mL of urine in these samples (corresponding to amplification prior to determining amount, claim 45) (pg. 1904, col 1, first partial paragraph). Li et al. teach genotyping of donor-recipient pairs was conducted using genomic DNA, such that in only 16 instances was the donor SNP allele absent from the recipient genome (determining an amount; and genotyping donor and transplant recipient, claims 36 and 50) (pg. 1904, col 1, first full paragraph, lines 1-5). Li et al. teach that although urinary cf-DNA was detected in all of the cases studied, this approach as currently applied cannot reliably provide an accurate quantitative assessment of donor cf-DNA (pg. 1903, col 3; first partial paragraph).
It would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of detecting presence of cell-free nucleic acids in bodily fluid that originate from other sources including allograft rejection, and discriminating nucleic acid sequences such as SNP alleles for the detection of sequence mismatches using next-generation sequencing technologies as disclosed by Wisniewski et al. to include detecting nucleic acids including SNPs in the urine of renal transplant recipients such as donor-specific SNPs and recipient-specific SNPs as taught by Li et al., with a reasonable expectation of success in detecting and identifying SNP alleles that are homozygous and/or heterozygous between the organ transplant donor and the organ transplant recipient; and/or for the non-invasive detection of acute graft rejection

Regarding claim 36 (in part), Ayala et al. teach quantification of peripheral donor chimerism (DC) to analyze its association with graft and recipient outcome, wherein high DC was associated with patients with organ damage due to recurrent disease and rejection, such that stable, high levels of DC, in the absence of other major clinical events, can be a marker of transplantation tolerance and can help tailor immunosuppressive treatment (interpreted as a quantitative amount exceeds a threshold value; and transplant status is a predetermined value, claims 1 and 28) (Abstract). Ayala et al. teach that several studies suggest that a serial quantitative analysis of chimerism would enable early detection of patients at high risk of disease relapse, graft rejection, or graft-versus host disease, wherein the phenomenon of chimerism has been observed in solid organ transplantation and in liver transplantation (LT) (corresponding to encompassing transplant rejection) (pg. 581, col 1, first full paragraph). Ayala et al. teach serial quantification of DC levels in serum samples after liver transplantation (LT) were performed to analyze any association of DC levels with the clinical evolution of patients and grafts post-transplant bi-allelic single nucleotide polymorphisms (SNPs) were detected using TM probes and insertion-deletion di-allelic polymorphisms using Hyb probes, wherein cell-free DNA in the serum samples were predominantly of a hematopoietic origin, such that evaluating DC levels can help to detect recurrent disease and early rejection, or to monitor immunosuppression in liver transplant (LT) (corresponding to immunosuppressive treatment) (pg. 582, col 1, first and second full paragraphs). Ayala et al. teach that a total of 42 liver transplant patients and their respective donors took part in the study, and a total of 226 samples were studied, wherein 78 were pre-transplant samples from both the donor and the recipient, and 148 were post-transplantation samples (corresponding to obtaining a biological sample from recipient, comprising total circulating cell-free nucleic acids comprising donor-specific nucleic acids, claims 36a and 52) (pg. 582, col 1, fourth full paragraph, line 1; and pg. 582, last partial paragraph). Ayala et al. teach that donor and recipient genotypes were identified by real-time PCR before chimerism quantification, such that qPCR was performed on a LightCycler 2.0 instrument (Roche Diagnostics) using TM or Hyb probes, wherein 14 SNPs were detected with TM probes, and polymorphisms were considered informative when it was positive for the donor DNA and negative on recipient DNA (pg. 582, col 2, first full paragraph; and pg. 582, col 2, last full paragraph). Ayala et al. teach that to compare chimerism from peripheral blood and serum and to establish a degree of concordance, the Pearson correlation coefficient and an imprecision test was used, and a step-wise regression logistic analysis was performed with DC and graft rejection, such that a high DC level was defined as the persistence of DC above the median value, wherein macrochimerism was defined as the persistence of >1% of circulating donor cells, wherein the studied variables included: (1) recipient characteristics, (2) donor characteristics, (3) immunosuppressive therapy, and (4) graft outcome, such that a diagnosis of clinical events was established by biopsy (pg. 586, col 1, second full paragraph). Ayala et al. teach that although there was an inverse correlation between immunosuppressor levels and the percentage of DC, there were no differences in the level of DC when patients receiving mono, double, or triple immunosuppressive therapies were compared, wherein patients received tacrolimus and cyclosporine A (interpreted as compared to a previous amount; compared to a pre-determined amount; normative amount; cyclosporine A; and rapamycin, claims 49 and 50) (pg. 586, col 2, last full paragraph; and pg. 587,col 1, first partial paragraph), wherein it is known that transplant rejection can be inhibited in a mammal by administering to the mammal a transplant inhibiting amount of rapamycin, or an amount of rapamycin in combination with an amount of one or more chemotherapeutic agents for inhibiting transplant rejection such as azathioprine, corticosteroids, cyclosporine, and FK506 as evidenced by Calne (corresponding to rapamycin) (Abstract); and wherein it is known that urinary donor-derived DNA has indicated that it can serve as a new marker to monitor kidney transplant engraftment because increased concentrations were present under conditions of graft rejection, which decreased to basal values after immuno-suppressive treatment as evidenced by Li et al. (pg. 655, col 2, last partial paragraph; and pg. 656, col 1, first partial paragraph). Ayala et al. teach that three patients with very high DC and a long post-transplant follow-up was a female who was only on mycophenolate mofetil as immunosuppressant therapy (interpreted as administering an immunosuppressive therapy based on transplant rejection, claim 36f) (pg. 588, col 1, last full paragraph).
 “It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of using cell-free DNA to detect acute graft rejection in solid organ transplant patients including renal transplant patients as exemplified by Li et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to modify the method of detecting the presence of allograft rejection using cell-free nucleic acids originating from another source, and discriminating nucleic acid sequences such as SNP alleles for the detection of SNP sequence mismatches using next-generation sequencing technologies as disclosed by Wisniewski et al. to include detecting nucleic acid sequences including SNPs in the urine of renal transplant recipients such as donor-specific SNPs and recipient-specific SNPs as disclosed by Li et al.; and the treatment of solid organ transplant patients exhibiting transplant rejection and/or high donor chimerism including patients exhibiting SNP-positive for donor DNA and SNP-negative for recipient DNA as taught by Ayala et al., with a reasonable expectation of success in detecting and identifying SNP alleles that are homozygous and/or heterozygous between an organ transplant donor and an organ transplant recipient; for the non-invasive detection and monitoring of acute graft rejection including solid organ transplant rejection; and/or to monitor graft rejection such as kidney graft rejection and its response to immunosuppressive treatment.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly 
rejected under 35 USC §103 as obvious over the art.

Response to Arguments
Applicant’s arguments filed February 26, 2021 have been fully considered but they are not 
(a) much like Ehrich, Wisniewski teaches removing target alleles from non-target alleles, wherein enrichment is based upon size selection of target nucleic acids from non-target nucleic acids, such selective means removes the information associated with one allele (the non-target) and detection is only performed for on allele (the target), and thus Ehrich (interpreted as Wisniewski) does not teach “using...sequence reads of said donor-specific circulating cell-free nucleic acids and transplant recipient circulating cell-free nucleic acids” (Applicant Remarks, pg. 10, first full paragraph).
	Regarding (a), it is noted that, "[T]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983); In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); and Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Regarding Applicant’s assertion that Wisniewski teaches a selective means that removes the information associated with one allele (the non-target) and detection is only performed for on allele (the target), such that Wisniewski  does not teach “using...sequence reads of said donor-specific circulating cell-free nucleic acids and transplant recipient circulating cell-free nucleic acids”, the Examiner disagrees. As an initial matter, the Examiner notes that the term “enrichment” is not synonymous with the term “elimination”. Wisniewski et al. teach that enrichment is a measure of the percent increase in the amount of relatively short nucleic acid in the disassociated nucleic acid as compared to in the nucleic acid composition subjected to enrichment process (e.g., percent increase in the relatively small nucleic acid), such that this measure of enrichment is about 10% to about 45% (interpreted as sequence reads comprising sequence reads from donor-specific nucleic acids and transplant recipient nucleic acids); and that the ratio or relatively small nucleic acids to relatively large nucleic acid in all of the nucleic acid eluted from the solid support under dissociation conditions is about 1.05 to about 5 (e.g., a ratio of about 1.2, 1.4 to 5.8 relatively short nucleic acid to relatively long nucleic acid) (interpreted as sequence reads comprising sequence reads from 


New Objections/Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 

(2)	Claims 36, 38-50 and 52-58 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al. (Clinical Chemistry, 2003, 49(4), 655-658; of record) in view of Hochberg et al. (Blood, 2003, 101(1), 363-369) as evidenced by Harismendy et al. (Genome Biology, 2009, 10(R32), 1-13); and Willasch et al. (Laboratory Hematology, 2007, 13, 73-84); and Ayala et al. (Liver Transplantation, May 2009, 15, 581-591; of record). This is a new rejection necessitated by amendment of the claims in the response filed 02-26-2021.
	Regarding claims 36 (in part), 38-43, 46-48 and 52-58, Li et al. teach that urinary DNA chimerism has been described in kidney transplant recipients in that cell-free DNA from the donor kidney was detected in the recipient’s urine, such that quantitative analysis of this urinary donor-derived DNA has indicated that it can serve as a new marker to monitor kidney transplant engraftment because increased concentrations were present under conditions of graft rejection, which decreased to basal values after immunosuppressive treatment (interpreted as a solid organ transplant; detecting transplant rejection; donor-specific DNA; cell-free nucleic acids; kidney; urine; encompassing chronic and acute rejection; and immunosuppressive treatment, claims 36, 41 and 46-48) (pg. 655, col 2, last partial paragraph; and pg. 656, col 1, first partial paragraph), wherein immunosuppressive therapies include tacrolimus and cyclosporine A as evidenced by Ayala et al. (pg. 587, col 1, first partial paragraph). Li et al. teach examining whether other kidney donor-derived DNA sequences can be detected in the urine of transplant recipients using PCR assays specific for highly polymorphic short tandem repeat (STR) loci testing the presence of donor-specific STR loci in the urine of cases in which the donor and the recipient were either the same sex or the donor was female and the recipient was make (pg. 656, col 1, first full paragraph). Li et al. teach that blood samples from both the recipient and donor were obtained before transplantation, and spontaneous urine samples were obtained from the previously anuric recipients post transplantation, and whole-blood DNA and cell-free urinary DNA were extracted, and donor-recipient pairs were genotyped using total genomic DNA to monitor microsatellite markers on chromosome 21 (interpreted as obtaining a cell-free DNA in urine was previously found to be very low, this material was examined by use of semi-nested PCR assay (corresponding to amplification prior to determining the amount) (pg. 656, col 2, last partial paragraph, lines 1-3). Li et al. teach that the analysis of the STR loci as shown in Table 1 showed that informative allelic differences can be obtained in each of the cases studied, such that subsequent analysis showed that donor-specific STR alleles can be detected in each case examined (Table 1, Figure 1) such that, in general, the recipient urine samples contained both recipient- and donor-derived STR sequences such as shown in cases 1, 2, and 5, and that informative donor and recipient alleles can be detected in these samples, wherein case 4 indicates that the recipient was homozygous for both of the STR markers tested, and heterozygous as noted in cases 2, 3 and 5 (corresponding to informative alleles; comparing donor-specific and transplant recipient cf-nucleic acids; donor markers distinguishable from recipient; detecting a homozygous alleles; and heterozygous and homozygous alleles, claims 36, 38-40 and 52) (pg. 656, col 2, Table 1; pg. 657, col 1, first full paragraph; pg. 657, Figure 1). Li et al. teach that analysis of the sample indicated that the recipients urine contained >77,000 copies of cell-free donor-derived DNA/mL immediately post transplantation, which decreased to slightly more than 100 copies/mL in urine by day 7; and that the concentration of total cell-free DNA was initially determined to be >92,000 copies/mL of recipient urine, which decreased to 560 copies/mL of urine by day 7, based on real-time PCR assay, such that the analysis indicated that almost all of the cf-DNA in the recipient urine was donor-derived, a feature that is in good accord with previous reports (interpreted as a determining an amount; percentage and ratio of the donor-specific nucleic acids; and quantitative amount; normative amount; previous quantitative amount; and pre-determined value, claims 36 and 53-58) (pg. 657, col 2, first full paragraph, lines 16-26).
	Li et al. do not teach a next generation sequencing assay, 100 donor-specific SNPs, or sequencing reads from both donor and recipient (instant claim 36, in part); or sequencing-by-synthesis (instant claim 44); or sequencing reads of at least 36 bases (instant claim 45); or rapamycin (instant claim 49); or cyclosporine A (instant claim 50).
claim 36 (in part), 44, 45, 49 and 50, Hochberg et al. teach the direct measurement of single nucleotide polymorphisms (SNPs) as a robust tool for the detection and quantification of chimerism, wherein pyrosequencing is a rapid quantitative sequencing technology for SNP-based assay for hematopoietic chimerism such that, based on 14 SNPs with high allele frequencies, at least 1 informative SNP locus was identified in 55 patients with HLA-identical donors, and the median number of informative SNPs in related pairs was 5 and in unrelated pairs was 8 (P < 0.0001), wherein the presence of 5% donor cells was reliably detected in replicate assays (corresponding to SNPs; next-generation sequencing; pyrosequencing as sequence-by-synthesis; comprising donor and recipient sequencing reads; informative SNPs encompassing heterozygous and homozygous; encompassing 100 donor-specific SNPs; at least 36 bases; and a percentage, claims 36, 44, 45 and 53) (Abstract, lines 5-18; and pg. 2, Table 1), wherein for the Roche 454 platform an average of 49,000 reads per sample were obtained with an average length of 245 bp, and sequencing accuracy greater than 99.99% for NGS technologies including Roche 454, Illumin GA and ABI SOLiD as evidenced by Harismendy et al. (pg. 3, col 1, first full paragraph, lines 4-6; pg. 6, col 2, first full paragraph, lines 5-7; and pg. 7, Figure 4a). Hochberg et al. teach that compared with current measures of engraftment based on identification of short tandem repeats (STRs), variable number of tandem repeats (VNTRs), or microsatellite polymorphisms, this SNP-based method provides a more rapid and quantitative assessment of chimerism, such that a large panel of SNPs enhances the ability to identify an informative marker in almost all patient/donor pairs and facilitates the simultaneous use of multiple markers to improve the statistical validity of chimerism measurements (corresponding to sequencing-by-synthesis assay, claim 36) (Abstract, lines 23-36). Hochberg et al. teach that genotyping patient/donor pairs at SNP loci of high allelic frequency should provide useful markers for the evaluation of chimerism in disorders such as solid tumors, organ transplantation, Parkinson’s disease, and rheumatologic conditions (corresponding to encompassing solid organ transplant) (pg. 363, col 1, last partial paragraph, lines 6-11). Hochberg et al. teach that subsequent calculations suggested that the number of SNPs in the panel needed to be increased in order to have a high probability of finding at least one marker in each of 25, 50 or 100 patients (interpreted as encompassing at least 100 donor-specific SNPs) and to allow for sibling donors and SNPs with allele frequencies of < 50% (interpreted as a percentage and a ratio; and sensitivity of the pyrosequencing method appears to be 5%, with detection of donor cells is 1% to 3%, but testing of multiple replicate samples would be necessary to achieve this marginally improved level of sensitivity (corresponding to a quantitative amount that exceeds a threshold value, claim 36) (pg. 368, col 1, last partial paragraph; and pg. 368, col 2, first partial paragraph, lines 1-2), where it is known that by using 23 single polymorphism-markers and qPCR, the level of sensitivity achieved by the different SP-markers used for quantification of chimerism ranged from 1% to 0.01% as evidenced by Willasch et al. (pg. 80, col 1, last partial paragraph). Hochberg et al. teach that in conjunction with the ability to identify multiple informative SNP loci, this use of PCR techniques enhances the accuracy and reproducibility of this method for quantitative assessment of chimerism in unknown samples (corresponding to quantitative  amount exceeds a threshold value, claim 36) (pg. 368, col 1, first full paragraph, lines 22-25).
	Although the combined references of Li et al. and Hochberg et al. do not specifically exemplify the immunosuppressive therapies rapamycin and cyclosporine A, Li et al. do teach the detection of donor-specific polymorphisms in the urine of renal transplant recipients, wherein quantitative analysis of the urinary donor-derived DNA can serve as a new marker of transplant engraftment because increase concentration were present under conditions of graft rejection, which decreased to basal values after immunosuppressive treatment, wherein immunosuppressive therapies know in the art include tacrolimus and cyclosporine A as evidenced by Ayala et al.; while Hochberg et al. teach a rapid SNP-based method for assessment of hematopoietic chimerism after allogeneic stem cell transplantation, such that one of ordinary skill in the art at the time the invention was made would clearly recognize that organ transplant rejection can be treated with immunosuppressive drugs including rapamycin and cyclosporine A.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the detection of STR loci / microsatellite markers in the method of monitoring urinary DNA chimerism in a kidney transplant recipient as exemplified in Li et al. with the direct measurement of SNP loci by pyrosequencing in the method of genotyping patient/donor pairs in transplant recipients including in organ transplant recipients as disclosed by Hochberg et al. with a reasonable expectation of success in providing a more rapid, quantitative, highly accurate, reproducible, prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting and quantifying chimerism as exemplified by Hochberg et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to substitute the detection of donor-specific STR loci in the method of monitoring kidney transplant engraftment as disclosed by Li et al. with the direct detection and quantitation of SNP loci using next generation sequencing technologies such as pyrosequencing as taught by Hochberg et al., with a reasonable expectation of success in providing a more rapid, non-invasive, quantitative, highly accurate, and reproducible assessment of urinary chimerism in a transplant recipient including a kidney transplant recipient as compared with STRs, VNTRs and microsatellite polymorphisms; in identifying informative markers of chimerism in patient/donor pairs; and/or for the early detection, monitoring and/or treatment of organ transplant rejection including a kidney transplant rejection.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.


 This is a new rejection necessitated by amendment of the claims in the response filed 02-26-2021.
Regarding claims 36 (in part), 38-43, 46-48 and 52-58, Li et al. teach  that several studies have reported that transplant-derived cell-free DNA (CF-DNA) can be detected in the urine of renal transplant recipients (interpreted as a kidney transplant), wherein the studies have indicated that the increased excretion of CF-DNA is associated with acute graft rejection but not with drug-induced kidney dysfunction (corresponding to cell-free nucleic acids; solid organ transplant; kidney; urine; acute graft rejection; encompassing chronic rejection; and DNA, claims 36, 41 and 46-48) (pg. 1903, col 2, first full paragraph), wherein immunosuppressive therapies include tacrolimus and cyclosporine A as evidenced by Ayala et al. (pg. 587, col 1, first partial paragraph). Li et al. teach the use of matrix-assisted desorption/ionization time-of-flight mass spectrometry (MALDI-TOF MS) to permit the reliable detection of single-nucleotide polymorphisms (SNPs) including fetal point mutations from fetal CF-DNA in maternal plasma, which allows for quantitative allele-specific analysis (corresponding to plasma sample; and SNPs, claims 36, 42 and 43) (pg. 1903, col 3, last full paragraph). Li et al. teach that 20 SNP markers were examined (G/C polymorphisms) as shown in Table 1, wherein Table 1 lists SNPs and provides a correlation between donor-derived SNP alleles in urine from renal transplant recipients including the donor allele, recipient allele, and the alleles detected in urine (interpreted as an amount), wherein for example, Case 1 in Table 1 indicates the allele of rs211640 as detected in urine is homozygous for the donor, and heterozygous for the recipient, while in Case 3, the allele rs405120 detected in urine is heterozygous for both the donor and the recipient (corresponding to at least homozygous or heterozygous SNPs; informative SNP profile; donor distinguishable from recipient; at least two alleles, claims 36, 39 and 40) (pg. 1903, col 3, last partial paragraph; and pg. 1903, Table 1). Li et al. teach that the proof of concept study was conducted on 4 cases involving related living-donor kidney transplants, which were previously examined for the presence of STR loci, where for the current urinary DNA was extracted, and used for a subsequent PCR reaction, wherein the amount corresponds to more than 3000 genome-equivalents of CF-DNA/mL of urine in these samples (corresponding to amplification prior to determining amount, claim 45) (pg. 1904, col 1, first partial paragraph). Li et al. teach genotyping of donor-recipient pairs was conducted using genomic DNA, such that in only 16 instances was the donor SNP allele absent from the recipient genome (determining an amount; donor and recipient distinguishable; and genotyping donor and transplant recipient, claim 36) (pg. 1904, col 1, first full paragraph, lines 1-5). Li et al. teach that although urinary cf-DNA was detected in all of the cases studied, this approach as currently applied cannot reliably provide an accurate quantitative assessment of donor cf-DNA (pg. 1903, col 3, first partial paragraph).
Li et al. do not teach a next generation sequencing assay, 100 donor-specific SNPs, or sequencing reads from both donor and recipient (instant claim 36, in part); or sequencing-by-synthesis (instant claim 44); or sequencing reads of at least 36 bases (instant claim 45); or rapamycin (instant claim 49); or cyclosporine A (instant claim 50).
	Regarding claim 36 (in part), 44, 45, 49 and 50, Hochberg et al. teach the direct measurement of single nucleotide polymorphisms (SNPs) as a robust tool for the detection and quantification of chimerism, wherein pyrosequencing is a rapid quantitative sequencing technology for SNP-based assay for hematopoietic chimerism such that, based on 14 SNPs with high allele frequencies, at least 1 informative SNP locus was identified in 55 patients with HLA-identical donors, and the median number of informative SNPs in related pairs was 5 and in unrelated pairs was 8 (P < 0.0001), wherein the presence of 5% donor cells was reliably detected in replicate assays (corresponding to SNPs; next-generation sequencing; pyrosequencing as sequence-by-synthesis; comprising donor and recipient sequencing reads; informative SNPs encompassing heterozygous and homozygous; encompassing 100 donor-specific SNPs; at least 36 bases; and a percentage, claims 36, 44, 45 and 53) (Abstract, lines 5-18; and pg. 2, Table 1), wherein for the Roche 454 platform an average of 49,000 reads per sample were obtained with an average length of 245 bp, and sequencing accuracy greater than 99.99% for NGS technologies including Roche 454, Illumin GA and ABI SOLiD as evidenced by Harismendy et al. (pg. 3, col 1, first full paragraph, lines 4-6; pg. 6, col 2, first full paragraph, lines 5-7; and pg. 7, Figure 4a). Hochberg et al. teach that compared with current measures of engraftment based on identification of short tandem repeats (STRs), variable number of tandem repeats (VNTRs), or microsatellite polymorphisms, this SNP-based method provides a more rapid and quantitative assessment of chimerism, such that a large panel of SNPs enhances the ability to identify an informative marker in almost all patient/donor pairs and facilitates the simultaneous use of multiple markers to improve the statistical validity of chimerism measurements (corresponding to multiplex sequencing-by-synthesis assay, claim 65) (Abstract, lines 23-36). Hochberg et al. teach that genotyping patient/donor pairs at SNP loci of high allelic frequency should provide useful markers for the evaluation of chimerism in disorders such as solid tumors, organ transplantation, Parkinson’s disease, and rheumatologic conditions (corresponding to encompassing solid organ transplant) (pg. 363, col 1, last partial paragraph, lines 6-11). Hochberg et al. teach that subsequent calculations suggested that the number of SNPs in the panel needed to be increased in order to have a high probability of finding at least one marker in each of 25, 50 or 100 patients (interpreted as encompassing at least 100 donor-specific SNPs) and to allow for sibling donors and SNPs with allele frequencies of < 50% (interpreted as encompassing at least 100 donor-specific SNPs, claim 36) (pg. 365, col 1, second full paragraph, lines 1-4). Hochberg et al. teach that the lower limit of sensitivity of the pyrosequencing method appears to be 5%, with detection of donor cells is 1% to 3%, but testing of multiple replicate samples would be necessary to achieve this marginally improved level of sensitivity (corresponding to a quantitative amount that exceeds a threshold value, claim 36) (pg. 368, col 1, last partial paragraph; and pg. 368, col 2, first partial paragraph, lines 1-2), where it is known that by using 23 single polymorphism-markers and qPCR, the level of sensitivity achieved by the different SP-markers used for quantification of chimerism ranged from 1% to 0.01% as evidenced by Willasch et al. (pg. 80, col 1, last partial paragraph). Hochberg et al. teach that in conjunction with the ability to identify multiple informative SNP loci, this use of PCR techniques enhances the accuracy and reproducibility of this method for quantitative assessment of chimerism in unknown samples (corresponding to quantitative  amount exceeds a threshold value, claim 36) (pg. 368, col 1, first full paragraph, lines 22-25).
	Although the combined references of Li et al. and Hochberg et al. do not specifically exemplify the immunosuppressive therapies rapamycin and cyclosporine A, Li et al. do teach the use of MALDI-TOF MS for the reliable and quantitative detection of SNP alleles in the urine of renal transplant recipients, Ayala et al.; while Hochberg et al. teach a rapid SNP-based method for assessment of hematopoietic chimerism after allogeneic stem cell transplantation, such that one of ordinary skill in the art at the time the invention was made would clearly recognize that organ transplant rejection can be treated with immunosuppressive drugs including rapamycin and cyclosporine A.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the detection of SNPs by mass spectrometry in the method of detecting donor cell-free DNA, wherein accurate quantitative assessment of donor cf-DNA by MALDI-TOF MS is not reliably provided as exemplified in Li et al. with the direct measurement of SNP loci by pyrosequencing in the method of genotyping patient/donor pairs in transplant recipients including in organ transplant recipients as disclosed by Hochberg et al. with a reasonable expectation of success in providing a rapid and sensitive method for the detection, quantification, and monitoring donor cf-DNA in the urine of kidney transplant recipients; in identifying informative markers of chimerism in patient/donor pairs; and/or for monitoring for transplant rejection in patients. Moreover, it is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”. Therefore, in view of the benefits of detecting and quantifying chimerism as exemplified by Hochberg et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to substitute or combine the method of detecting donor-specific SNPs by MALDI-TOF MS as disclosed by Li et al. with the method of genotyping patient/donor pairs at SNP loci by pyrosequencing as taught by Hochberg et al. with a reasonable expectation of success in providing a rapid, non-invasive 
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103 as obvious over the art.

Conclusion
Claims 36, 38-50 and 52-58 remain rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 


/AMY M BUNKER/
Primary Examiner, Art Unit 1639